Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted were all reviewed by the Examiner.  The references were reviewed to the best extent possible in the time allotted.

Claim Interpretation
Claim 1 recites; “requiring the first and second transverse side surfaces have a curved shape corresponding to a curve of the concave surface such that the first and second transverse side surfaces remain coincident with the concave surface during the conforming of the second major surface.”  The limitation following “such that” in claim 1 is a part of the method claimed and if the “first and second transverse side surfaces remain coincident with the concave surface during the conforming of the second major surface” are not achieved then the claimed method is not met.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:” configured to supply a vacuum to a space above the concave surface when a glass-based preform is disposed on the mold” in claim18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the support surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination “the support surface” is assumed to be the concave surface of claim 18.
Claim 22 is unclear because “a substantially two-dimensional shape” is unclear.  Substantially is a relative term and it is unclear what ranges constitute as “a substantially two-dimensional shape” furthermore, it is unclear what Applicant intends two-dimensional to indicate.
Claim 22 “substantially vertical wall” is unclear because no other reference of vertical versus horizontal has been provided in reference to another feature in the claim nor does the claim indicate what range from said vertical constitutes as substantially vertical.
Claim 22 is indefinite because it recites, “to improve the vacuum pressure in the gap” it is unclear what Applicant intends improved to be relative to or what range is considered improved.
The term “remains substantially coincident” in claim 25 is a relative term which renders the claim indefinite. The term “substantially coincident” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what Applicant constitutes as remains substantially coincident because no range is provided in the specification or claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18-19, 21-27, 29, 33, 41-43, 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frebourg et al.(FR3039318) as cited in the US publication (US 20210101820) and as evidenced by Dunkmann (US 20140011000).
Regarding claim 1, Frebourg discloses a, process [0001], method of forming a three-dimensional glass the method comprising:
providing a glass-based preform (1) having a first major surface (5), 
a second major surface  (7) opposite to the first major surface, 
and a minor surface connecting the first and second major surfaces, 
the minor surface comprising first and second longitudinal side surfaces opposite to each other and first and second transverse side surfaces connecting the longitudinal side surfaces, each larger surface of the sheet (1) being the major surfaces and the edges, or thickness plane being the minor surface;
disposing the glass-based preform (1) on a mold having a concave surface such that the second major surface faces the concave surface of the mold (9), 
and such that the first and second longitudinal side surfaces are adjacent, given the broadest reasonable interpretation in view of the specification, to a longitudinal wall of a housing.  The exterior edges of mold (9) are considered the housing, See Fig 2a-d where Fig 2d depicts the longitudinal wall extending from the concave surface to at least a height of the second major surface of the glass-based preform; Alternatively, skirt (12) is a longitudinal wall extending outward from the concave surface to at least a height of the second major surface of the glass-based preform
supplying a vacuum suction via space (15) to a gap between the second major surface and the concave surface; and conforming the second major surface to the concave surface of the mold using the vacuum [0038] Fig 2a-d best show the method steps,
The general embodiment of the process and apparatus of Fig 2a-d do not clearly depict the limitation of claim 1 requiring the first and second transverse side surfaces have a curved shape corresponding to a curve of the concave surface such that the first and second transverse side surfaces remain coincident with the concave surface during the conforming of the second major surface in the general embodiment relied on in Fig 2.
Frebourg discloses the entirety of the glass (1) is bent by suction to upper mold (9) [0037] or suction forms a vacuum in space 15 between glass 1 and the upper mold 9, thereby creating a force that acts to bend the glass against the upper mold thus it would be obvious to one of ordinary skill in the art that the first and second transverse side surfaces remain coincident with the concave surface during the conforming of the second major surface 
	Frebourg  does not disclose mirror for a heads-up display (HUD) system, this is considered intended use and a known use to one skilled in the art for vacuum bent glass as evidenced by Dunkmann [0035].
	
Regarding claim 18, Frebourg discloses an apparatus suitable for forming a three-dimensional mirror for a heads-up display (HUD), comprising:
a mold (9) comprising a concave surface See Figures 2-5 with at least one opening (11) configured to supply a suction or vacuum to a space above the concave surface when a glass-based preform is disposed on the mold (9), see the arrows of vacuum flow in Fig 2-3, [0038]; 
a housing (12) adjacent to, given the broadest reasonable interpretation in view of the specification, and at least partially surrounding the concave surface (9), see Fig 2, 
the housing (12) extending from the concave surface via the entirety of the system 13 giving the claims the broadest reasonable interpretation in view of the specification to at least a height of the glass-based preform when the mirror preform is disposed on the mold (Fig 2d).
from the disclosure and Figure Frebourg discloses the housing or skirt (12) is sized so as capable to prevent leakage of the vacuum at a portion of the space between the glass-based preform and the concave surface, particularly where the suction of the skirt is capable of lifting the glass to the mold (9).
Examiner acknowledges it is difficult to determine the exact dimensions of the housing (12) in relation to the preform on the mold.
As indicated in [0037]  
The skirt is connected to a system 13 for applying suction, this system allowing peripheral suction capable of lifting the glass until it makes contact with the upper mold 9
MPEP 2144.04 states:
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
Therefore it would be obvious to one of ordinary skill in the art to alter the dimensions of the skirt to fully enclose/ extend beyond the edge of mold (9) as motivated by allowing full peripheral suction to the mold construction.
Frebourg  does not disclose the apparatus solely for manufacture of a mirror for a heads-up display (HUD) system, this is considered intended use of the apparatus and a known use to one skilled in the art for vacuum bent glass as evidenced by Dunkmann [0035].
Regarding capable as claim 19, Frebourg discloses the housing, skirt (12) encircles the upper mold (9) [0037] for bending a glass sheet (1) thus comprises first and second longitudinal side walls along opposite longitudinal sides of the concave surface as seen in Fig (2).
Regarding claim 20, for the skirt (12) to encircle a mold for a rectangular glass sheet (1)  the housing, or skir (12) comprises first and second transverse side walls along opposite transverse sides of the concave surface, the first and second transverse side walls being curved to a shape corresponding to a curve of first and second edges of the glass-based preform. The limitation, “a shape corresponding to a curve of first and second edges of the glass-based preform.” Does not indicate how the side walls correspond, thus given the broadest reasonable interpretation of claim 20 in light of the specification the skirt (12) corresponds to the curve of the first and second edges.
Regarding claim 21, Frebourg does not disclose the full shape of the mold (9) thus it is unclear the support surface has an aspheric shape configured to conform the glass-based preform to an aspheric shape.
MPEP 2144.04 states
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
In [0046] Fig 7 depicts a shaping surface for the glass to for all edges of the glass to be curved.  It would have been obvious to one of ordinary skill in the art to bend the glass in an aspheric shape as motivated by the full shaping surface shown in Fig 7 as desirable to one skilled art and suitable for use as a head up display.

Regarding claims 22, 37, and 45, method and product of forming an aspheric mirror from a two-dimensional glass-based preform, the method comprising:
providing a glass-based preform (1) having a first major surface (5), 
a second major surface  (7) opposite to the first major surface, 
and a minor surface connecting the first and second major surfaces, 
the minor surface comprising first and second longitudinal side surfaces opposite to each other and first and second transverse side surfaces connecting the longitudinal side surfaces, each larger surface of the sheet (1) being the major surfaces and the edges, or thickness plane being the minor surface;
disposing the glass-based preform on a lower mold (9) comprising a curved surface Fig 2A, 
the lower mold being configured to supply suction, thus a vacuum to a gap between the curved surface and the second major surface (7) in area represented by 15 [0038]; and
performing a primary forming step by supplying a vacuum pressure to the gap Fig2a-b [0038] glass has already begun to bend
while a shell (12) surrounds the glass-based preform such that a substantially vertical wall of the shell (12) extends from the curved surface to at least the second major surface, 
the substantially vertical wall is considered facing the minor surface given the broadest reasonable interpretation.  
The term facing in the claim language does not require any portion of the skirt to horizontal in reference to the vertical nor parallel with any other structure or the glass sheet;
the vertical wall of the shell (12) is spaced from the minor surface at a distance to improve the vacuum pressure in the gap. [0037]-[0038] discuss the suction from (12) to assist in lifting the glass to the upper mold and specifically applying suction to the “periphery” of the glass sheet.
Frebourg does not disclose the full shape of the mold (9) thus it is unclear the support surface has an aspheric shape configured to conform the glass-based preform to an aspheric shape.
MPEP 2144.04 states
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
In [0046] Fig 7 depicts a shaping surface for the glass to for all edges of the glass to be curved.  It would have been obvious to one of ordinary skill in the art to bend the glass in an aspheric shape as motivated by the full shaping surface shown in Fig 7 as desirable to one skilled art and suitable for use as a head up display.
Giving the claims the broadest reasonable interpretation the mold (9) of Frebourg is considered a lower mold.

Alternatively, 
MPEP 2144.04 states
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification 
Thus it would be obvious to one of ordinary skill in the art to reverse the concave mold to be on the bottom in the direction of gravity and reverse the molding operation of Frebourg as motivated by still vacuum molding a glass sheet to a concave mold followed by a clamping from above the concave mold in reference to gravity.  

Regarding claim 23,  Frebourg discloses performing a secondary forming step by applying a clamping-ring, countermold (14) to a periphery portion of the first major surface to hold the second major surface against the curved surface at the periphery portion Fig 2c [0038] wherein the secondary forming step is performed while the lower mold is supplying the vacuum pressure to the gap and the skirt.
Regarding claim 24, the countermold (14) is applied after the suction to space 15 [0038].

Regarding claim 25,  the molding results in the first and second traverse side surfaces have a curved shape corresponding to a curvature of the curved surface of the lower mold, countermold, and
wherein the curved shape of the first and second transverse side surfaces remains substantially coincident with the curved surface during the primary forming step, given the term remains substantially coincident its broadest reasonable interpretation.

Regarding claim 26,  placing the shell on a lower support member configured to lower the shell onto the lower mold for the primary forming step.
Regarding claim 27, As indicated in reference to claim 22
MPEP 2144.04 states
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification 
Thus it would be obvious to one of ordinary skill in the art to reverse the concave mold to be on the bottom in the direction of gravity and reverse the molding operation of Frebourg as motivated by still vacuum molding a glass sheet to a concave mold followed by a clamping from above the concave mold in reference to gravity.  
Thus one skilled in the art would also modify the clamping-ring on the glass-based preform using a lower support member configured to lower the clamping-ring onto the glass-based preform for the secondary forming step versus raising the clamp member as a mere reversal of parts.

Regarding claim 29, Frebourg discloses heating the glass to a plastic-deformation temperature for bending during the primary and secondary forming steps [0027]-[0028].
Regarding claim 33, Frebourg does not disclose a cutting step after the primary forming step.
Regarding claim 42, Frebourg discloses the clamping-ring, counter mold 14, comprises first and second curved surfaces corresponding to first and second portions of the curved surface of mold (9), the first and second curved surface being shaped to hold the periphery portion in contact with the lower mold to improve the vacuum pressure [0038].
Regarding claim 43, Frebourg does not specifically depict a length of the first and second longitudinal side surfaces is greater than a length of the first and second transverse side surfaces.
MPEP 2144.04 states
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
It would have been obvious to one of ordinary skill in the art to bend glass of the desired dimensions as motivated by suitable for use as a head up display.

Regarding claim 41, Frebourg does not disclose the vacuum pressure at the gap.  It would be obvious to one of ordinary skill in the art to optimize the vacuum pressure as motivated by the peripheral suction of the skirt being capable of lifting the glass [0037]-[0038]

Claim(s) 34-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frebourg et al.(FR3039318) as cited in the US publication (US 20210101820) and Dunkmann (US 20140011000) and further in view of Liu (US 20160266383) 
Regarding claims 34-35, The combined teachings of Frebourg and Dunkmann disclose a method of molding an HUD substrate however fail to disclose a reflective surface on the head up display.
Liu discloses a HUD of an aspheric concave mirror [0020] vacuum plated with aluminum to create a reflective surface [0025].
It would be obvious to one of ordinary skill in the art to create a reflective surface on the molded glass of Frebourg and Dunkmann as motivated by manufacturing an HUD with a mirrored surface.

Claim(s) 1, 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160207818) and further in view of Fuji et el. (US 20180327301).
Regarding claim 1, Lee discloses a method of forming a three-dimensional display for a window [0005]-[006] thus capable of the intended use of forming a mirror for a heads-up display (HUD) system, the method comprising:
providing a glass-based preform, plate [0050], 
having a first major surface, 
a second major surface opposite to the first major surface, and 
a minor surface connecting the first and second major surfaces, the minor surface comprising first and second longitudinal side surfaces opposite to each other and first and second transverse side surfaces connecting the longitudinal side surfaces at least Fig 3 and 4 depicting W and W1 before bending;

disposing the glass-based preform on a mold (100) having a concave surface such that the second major surface faces the concave surface of the mold (Fig 1-4), and such that the first and second longitudinal side surfaces are adjacent to a longitudinal wall of a housing, the longitudinal wall extending from the concave surface to at least a height of the second major surface of the glass-based preform depicted in Fig 3 below but seen in Fig 1-14 of the concave mold of Lee;

    PNG
    media_image1.png
    342
    475
    media_image1.png
    Greyscale


Fig 5-6 specifically show supplying a vacuum to a gap between the second major surface and the concave surface  via suction holes 130 [0066], claim 4 and [0014]; thus conforming the second major surface to the concave surface of the mold using the vacuum.
Lee does not specifically disclose the first and second transverse side surfaces have a curved shape corresponding to a curve of the concave surface such that the first and second transverse side surfaces remain coincident with the concave surface during the conforming of the second major surface.
In an analogous art of vacuum forming a bent substrate for a display, Fuji discloses a variety of displays including an HUD [0142].
It would be obvious to one of ordinary skill in the art to modify the method of Lee to mold the shape claimed as motivated by the desired type of display such as an HUD in vehicle front plat which requires curvature all around for the vehicle front plate.
Alternatively, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Regarding claim 18, Lee discloses an apparatus capable of forming a three-dimensional mirror for a heads-up display (HUD), comprising:
a mold (100) comprising a concave surface [0066] with at least one opening (130) configured to suction [0066], thus a structural equivalent to supply a vacuum, to a space above the concave surface when a glass-based preform is disposed on the mold; and
a housing adjacent to and at least partially surrounding the concave surface, the housing extending from the concave surface to at least a height of the glass-based preform when the mirror preform is disposed on the mold see Fig 1-14 and labeled Figure above.  The housing is the exterior surrounding portion of mold 100,
giving the claim the broadest reasonable interpretation the housing is considered functionally sized to prevent at least some leakage of the vacuum at a portion of the space between the glass-based preform and the concave surface because the glass covers all the suction holes 130 depicted and the surrounding sides of 100 are raised above the portion covered by the glass.
Regarding claim 19-20, Lee discloses the housing comprises first and second longitudinal side walls along opposite longitudinal sides of the concave surface the housing comprises first and second transverse side walls along opposite transverse sides of the concave surface, the first and second transverse side walls being curved to a shape corresponding to a curve of first and second edges of the glass-based preform (see Fig 5-6).
Regarding claim 21, Lee does not disclose the mold 100 is configured to mold an aspheric shape.
In an analogous art of vacuum forming a bent substrate for a display, Fuji discloses a variety of displays including an HUD [0142].
It would be obvious to one of ordinary skill in the art to modify the mold of Lee to mold the shape claimed as motivated by the desired type of display such as an HUD in vehicle front plat which requires curvature all around for the vehicle front plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pertinent art 
US20160272529 interior concave with vacuum and shell with vacuum, 
US 20110051252 vacuum forming concave/convex [0081] HUD [0086]
US 20140011000 [0048] convex/concave alternated
US 20170327402 [0093] vacuum forming, Figures show shapes for HUD
US 20170349473 similar to above
US 20180194663 at least abstract bottom versus top mold vacuum
US 20180237327 possible 102(a)(2) same inventor, corning split
US20090289380 Fig 1a
US 20040129028 glass extends beyond
US 4746348 suction against female mold for concave sheet shaping
US 4470837 vacuum in concave mold with non-uniform shape, heated
US 5713976 vacuum on edges within oven
US 20180292650 HUD [0029] mirror depositing aluminum
Atkins-Barratt (US 20160376184) sealing “shell” as claimed
US 20160280576 bottom mold, different shape


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741